                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-02530-CMA-KLM

KAABOOWORKS SERVICES, LLC,

       Plaintiff,

v.

BRIAN PILSL,

     Defendant.
_____________________________________________________________________

        RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE
_____________________________________________________________________
ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

       This matter is before the Court on Plaintiff’s Motion to Strike, or in the Alternative

Dismiss, Counter-Complaint [#110]1 (the “Motion”). Defendant filed a Response [#112]

in opposition to the Motion [#110], and Plaintiff filed a Reply [#117]. The Motion has been

referred to the undersigned for recommendation pursuant to 28 U.S.C. § 636(b) and

D.C.COLO.LCivR 72.1(c). See [#111]. The Court has reviewed the Motion, Response,

Reply, the entire case file, and the applicable law, and is sufficiently advised in the

premises. For the reasons set forth below, to the extent Plaintiff seeks dismissal of

Defendant’s counterclaims, the Court RECOMMENDS that the Motion [#110] be DENIED

in part and GRANTED in part. The Court is concurrently issuing a separate Order

regarding the portion of the Motion [#110] seeking to strike the counterclaims pursuant to



       1
         “[#110]” is an example of the convention the Court uses to identify the docket number
assigned to a specific paper by the Court’s case management and electronic case filing system
(CM/ECF). This convention is used throughout this Recommendation.

                                             -1-
Fed. R. Civ. P. 12(f), 15(a), and 16(b).

                                       I. Background

       Plaintiff is a Delaware limited liability company with its principal place of business in

Colorado. See [#109] ¶ 3. Plaintiff is a live-music and entertainment company that

organizes high-end music and adult cultural festivals in California with plans to expand

geographically. Am. Compl. [#88] ¶ 15. Defendant served as Plaintiff’s Senior Vice

President of Business Development from October 1, 2015, until October 10, 2017. Id. ¶

2. Plaintiff has asserted three claims against Defendant. Id. ¶¶ 37-65. First, Plaintiff

asserts a claim for violation of the Colorado Trade Secrets Act. Id. ¶¶ 37-51. Second,

Plaintiff asserts a claim for violation of the Defend Trade Secrets Act. Id. ¶¶ 52-61. Finally,

Plaintiff asserts that Defendant converted its property. Id. ¶¶ 62-65. On January 8, 2019,

Defendant filed an Answer, Counterclaim[s], and Demand for Jury on Counterclaim[s]

[#109] asserting four counterclaims: (1) breach of contract, (2) quantum meruit, (3) fraud

in the inducement, and (4) bad faith pursuant to Colo. Rev. Stat. § 7–74–105. See [#109]

at 13-18, ¶¶ 9-43. The precise allegations underlying the claims are generally immaterial

to resolution of the present Motion [#110], which, in relevant part, seeks dismissal of all

counterclaims on the basis of subject matter jurisdiction and of the bad faith counterclaim

for failure to state a claim.

                                 II. Standards of Review

A.     Federal Rule of Civil Procedure 12(b)(1)

       The purpose of a motion to dismiss pursuant to Rule 12(b)(1) is to test whether the

Court has jurisdiction to properly hear the case before it. Because “federal courts are



                                              -2-
courts of limited jurisdiction,” the Court must have a statutory basis to exercise its

jurisdiction. Montoya v. Chao, 296 F.3d 952, 955 (10th Cir. 2002); Fed. R. Civ. P. 12(b)(1).

Statutes conferring subject-matter jurisdiction on federal courts are to be strictly construed.

F & S Const. Co. v. Jensen, 337 F.2d 160, 161 (10th Cir. 1964). “The burden of

establishing subject-matter jurisdiction is on the party asserting jurisdiction.” Id. (citing

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)).

       A motion to dismiss pursuant to Rule 12(b)(1) may take two forms: facial attack or

factual attack. Holt v. United States, 46 F.3d 1000, 1002 (10th Cir. 1995). When reviewing

a facial attack on a complaint, the Court accepts the allegations of the complaint as true.

Id. By contrast, when reviewing a factual attack on a complaint, the Court “may not

presume the truthfulness of the complaint’s factual allegations.” Id. at 1003. With a factual

attack, the moving party challenges the facts upon which subject-matter jurisdiction

depends. Id. The Court therefore must make its own findings of fact. Id. In order to make

its findings regarding disputed jurisdictional facts, the Court “has wide ranging discretion

to allow affidavits, other documents, and a limited evidentiary hearing.” Id. (citing Ohio Nat’l

Life Ins. Co. v. United States, 922 F.2d 320, 325 (6th Cir. 1990); Wheeler v. Hurdman, 825

F.2d 257, 259 n.5 (10th Cir. 1987)). The Court’s reliance on “evidence outside the

pleadings” to make findings concerning purely jurisdictional facts does not convert a motion

to dismiss pursuant to Rule 12(b)(1) into a motion for summary judgment pursuant to Rule

56. Id.

B.     Federal Rule of Civil Procedure 12(b)(6)

       The purpose of a motion to dismiss pursuant to Rule 12(b)(6) is to test “the

sufficiency of the allegations within the four corners of the complaint after taking those

                                              -3-
allegations as true.” Mobley v. McCormick, 40 F.3d 337, 340 (10th Cir. 1994); Fed. R. Civ.

P. 12(b)(6) (stating that a complaint may be dismissed for “failure to state a claim upon

which relief can be granted”). “The court’s function on a Rule 12(b)(6) motion is not to

weigh potential evidence that the parties might present at trial, but to assess whether the

plaintiff’s complaint alone is legally sufficient to state a claim for which relief may be

granted.” Sutton v. Utah State Sch. for the Deaf & Blind, 173 F.3d 1226, 1236 (10th Cir.

1999) (citation omitted). To withstand a motion to dismiss pursuant to Rule 12(b)(6), “a

complaint must contain enough allegations of fact ‘to state a claim to relief that is plausible

on its face.’” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (quoting Bell

Atlantic Co. v. Twombly, 550 U.S. 544, 570 (2007)); see also Shero v. City of Grove, Okla.,

510 F.3d 1196, 1200 (10th Cir. 2007) (“The complaint must plead sufficient facts, taken as

true, to provide ‘plausible grounds’ that discovery will reveal evidence to support the

plaintiff’s allegations.” (quoting Twombly, 550 U.S. at 570)). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). “A pleading that offers labels and conclusions or a formulaic

recitation of the elements of a cause of action will not do. Nor does a complaint suffice if

it tenders naked assertion[s] devoid of further factual enhancement.” Id. (brackets in

original; internal quotation marks omitted).

       To survive a motion to dismiss pursuant to Rule 12(b)(6), the factual allegations in

the complaint “must be enough to raise a right to relief above the speculative level.” Christy

Sports, LLC v. Deer Valley Resort Co., 555 F.3d 1188, 1191 (10th Cir. 2009). “[W]here the

well-pleaded facts do not permit the court to infer more than the mere possibility of

                                               -4-
misconduct,” a factual allegation has been stated, “but it has not show[n][ ]that the pleader

is entitled to relief,” as required by Fed. R. Civ. P. 8(a). Iqbal, 552 U.S. at 679 (second

brackets added; citation and internal quotation marks omitted).

                                        III. Analysis

A.     Fed. R. Civ. P. 12(b)(1)

       Plaintiff briefly raises the issue of jurisdiction, albeit with minimal analysis and no

legal citation, which the Court construes pursuant to Fed. R. Civ. P. 12(b)(1). Motion [#110]

at 12. Plaintiff states:

       It is also unclear if the Court has original jurisdiction over the counter-claims,
       as none of them are federal claims, and there is no suggestion, aside from
       conclusory allegations, that the amount in controversy related to Defendant’s
       alleged damages is over $75,000. KAABOO maintains that Defendant has
       not satisfied this jurisdictional burden.

Id. In the Response, Defendant states:

       Further, Plaintiff KAABOO speculates that Defendant Pilsl may not have
       satisfied his jurisdictional burden. Again, Plaintiff KAABOO fails to explain
       what rule it would be relying on or why Defendant Pilsl has not satisfied the
       jurisdictional burden. In his counterclaim, Defendant Pilsl clearly alleges
       damages in excess of $75,000, which includes $60,000 in lost compensation
       from 2016, over $120,000 in lost compensation from 2017, and the market
       value of his phantom equity interest which is currently unknown. Based on
       the alleged success of KAABOO’s platform, Defendant Pilsl expects that the
       value could be significant.

[#112] at 11. Plaintiff does not revisit the issue in its Reply except to state: “A defendant

may bring a counter-claim in a pending action, and assert any and all claims that he or she

has against the plaintiff, subject to restrictions contained in the Federal Rules and the limits

of the federal court’s jurisdiction.” [#117] at 6 (citing Fed. R. Civ. P. 13). These statements

by the parties are the entirety of the discussion regarding jurisdiction. The Court observes



                                              -5-
that the briefing by both sides is woefully inadequate, with not a single citation to legal

authority other than one general citation to Rule 13.

       There are two types of counterclaims: permissive and compulsory. Plaintiff argues

that Defendant’s counterclaims “are clearly the permissive type and not compulsory,” and

so the Court begins there. Reply [#117] at 6. Fed. R. Civ. P. 13(b) provides with respect

to permissive counterclaims: “A pleading may state as a counterclaim against an opposing

party any claim that is not compulsory.” However, unlike with compulsory counterclaims,

“permissive counterclaim[s] must be supported by independent jurisdiction.” N.L.R.B. ex

rel. Int’l Union of Elec., Radio & Mach. Workers, AFL-CIO-CLC v. Dutch Boy, Inc., Glow

Lite Division, 606 F.2d 929, 932 (10th Cir. 1979).

       Defendant asserts diversity jurisdiction pursuant to 28 U.S.C. § 1332. See [#109]

at 12 ¶ 5. First, the parties are alleged to be diverse, as Defendant is a citizen of Arizona

and Plaintiff is a Delaware limited liability company. Id. at 11-12 ¶¶ 2-3; see also Am.

Compl. [#88] at 3 ¶¶ 7-8 (starting that Plaintiff is a Delaware limited liability company and

that Defendant is a citizen of Florida). Second, Defendant alleges more than $75,000 in

damages. See [#109] at 14 ¶ 25 (“As a result of Plaintiff’s contractual breaches, Defendant

has suffered damages in excess of $75,000 and in an amount to be proven at trial.”), 15

¶ 27 (stating a loss of $60,000 in 2016 and $120,000 in 2017 in connection with the

quantum meruit claim).     Thus, because Defendant has sufficiently alleged diversity

jurisdiction with respect to his counterclaims, the Court need not determine whether the

claims are compulsory, which would fall “within the court’s supplemental jurisdiction and do[

] not need independent jurisdiction.” United States v. Questar Gas Mgmt. Co., No.

2:08CV167DAK, 2010 WL 2813779, at *1 (D. Utah July 16, 2010).

                                             -6-
       Accordingly, the Court recommends that the Motion [#110] be denied to the extent

it is asserted pursuant to Fed. R. Civ. P. 12(b)(1).

B.     Fed. R. Civ. P. 12(b)(6)

       Plaintiff seeks to dismiss Defendant’s fourth counterclaim based on a failure to state

a claim. Motion [#110] at 13-16; Reply [#117] at 9-11. Counterclaim IV asserts a bad faith

claim pursuant to Colo. Rev. Stat. § 7–74–105. See [#109] at 17-18 ¶¶ 38-42. This statute

provides: “If a claim of misappropriation is made in bad faith, a motion to terminate an

injunction is made or resisted in bad faith, or willful and malicious misappropriation exists,

the court may award reasonable attorney fees to the prevailing party.” In other words, the

statute “authorizes an award of a reasonable attorney fee against a party who makes a

claim of misappropriation in bad faith.” Hertz v. Luzenac Am., Inc., No. 04-cv-01961-LTB-

CBS, 2007 WL 135614, at *1 (D. Colo. Jan. 16, 2007). Defendant points to Plaintiff’s first

claim of violation of the Colorado Trade Secrets Act, Colo. Rev. Stat. § 7-74-101, as the

“claim of misappropriation” required under the statute. See [#109] at 17 ¶ 38; Am. Compl.

[#88] ¶¶ 37-51.

       The Court first addresses Plaintiff’s argument that “pursuant to the plain language

[of the statute], section 7–74–105 is merely a fee-shifting provision . . . and does not

provide a separate cause of action to a party defending against” a claim for

misappropriation of trade secrets under Colorado law. Motion [#110] at 14. In Christou v.

Beatport, LLC, No. 10-cv-02912-RBJ-KMT, 2014 WL 1293296 (D. Colo. Mar. 31, 2014),

the defendants filed a post-jury trial motion for attorney’s fees pursuant to Colo. Rev. Stat.

§ 7–74–105. The presiding judge made the determination of whether the claim for

misappropriation of trade secrets was asserted in bad faith. Christou, 2014 WL 1293296,


                                             -7-
at *6. Similarly, at the beginning of the lawsuit, the presiding judge determined as part of

a motion to dismiss the claim for misappropriation of trade secrets that bad faith had not

been demonstrated and that attorney’s fees pursuant to Colo. Rev. Stat. § 7-74-105 were

not warranted. A review of the electronic docket for the case shows that no counterclaim

was ever asserted under the statute in the case.

       The Court has researched, but has not found, any case in which Colo. Rev. Stat. §

7–74–105 has been explicitly asserted as a claim or counterclaim, although it has been,

on rare occasion, mentioned in pleadings. See, e.g., MAGicAll, Inc. v. Advanced Energy

Indus., Inc., No. 17-cv-02582-RBJ, 2018 WL 3619720, at *6 (D. Colo. July 30, 2018) (see

Am. Compl. [#16] ¶¶ 144, 163 (mentioning Colo. Rev. Stat. § 7–74–105 but not asserting

it as a separate claim); Bankers Life & Cas. Co. v. Laycock, No. 18-cv-00459-RM, 2018 WL

1046789, at *5 (D. Colo. Feb. 26, 2018); Bolsa Res., Inc. v. Martin Res., Inc., No. 11-cv-

01293, 2014 WL 4882132, at *14 (D. Colo. Aug. 28, 2014) (see Am. Compl. [#44] ¶ 150

(mentioning Colo. Rev. Stat. § 7–74–105 but not asserting it as a separate claim); Cartell

Asset Mgmt. v. Ocwen Fin. Corp., No. 01-cv-01644-REB-CBS, 2012 WL 967699 (D. Colo.

Mar. 20, 2012); Tax Servs. of Am., Inc. v. Mitchell, No. 07-cv-00249-REB-KLM, at *1 (D.

Colo. Feb. 24, 2009); M.D. Mark, Inc. v. Kerr-McGee Corp., 565 F.3d 753, 768 (10th Cir.

2009) (aff’g M.D. Mark, Inc. v. Kerr-McGee Corp., No. 01-cv-00413-JLK (D. Colo. Jan. 18,

2008)); Hertz, 2007 WL 135614, at *1. The Court has found no other authority, and

Defendant has provided none, demonstrating that a fee-shifting statute such as Colo. Rev.

Stat. § 7–74–105 must, or even should, be pled as a claim/counterclaim.

       Accordingly, the Court recommends that Defendant’s Counterclaim IV (“Bad Faith




                                            -8-
Pursuant to C.R.S. § 7–74–105”) be dismissed with prejudice.2 See Reynoldson v.

Shillinger, 907 F.2d 124, 127 (10th Cir. 1990) (stating that prejudice should attach to a

dismissal when the party has not made allegations “which, upon further investigation and

development, could raise substantial issues”).

                                     IV. Conclusion

       For the foregoing reasons,

       IT IS HEREBY RECOMMENDED that the Motion [#110] be DENIED in part and

GRANTED in part. The Court recommends the Motion [#110] be denied to the extent

Plaintiff seeks dismissal of the counterclaims under Fed. R. Civ. P. 12(b)(1). The Court

recommends that the Motion [#110] be granted to the extent Plaintiff seeks dismissal of

Counterclaim IV under Fed. R. Civ. P. 12(b)(6).

       IT IS FURTHER ORDERED that pursuant to Fed. R. Civ. P. 72, the parties shall

have fourteen (14) days after service of this Recommendation to serve and file any written

objections in order to obtain reconsideration by the District Judge to whom this case is

assigned. A party’s failure to serve and file specific, written objections waives de novo

review of the Recommendation by the District Judge, Fed. R. Civ. P. 72(b); Thomas v. Arn,

474 U.S. 140, 147-48 (1985), and also waives appellate review of both factual and legal

questions. Makin v. Colo. Dep’t of Corr., 183 F.3d 1205, 1210 (10th Cir. 1999); Talley v.

Hesse, 91 F.3d 1411, 1412-13 (10th Cir. 1996).              A party’s objections to this

Recommendation must be both timely and specific to preserve an issue for de novo review

by the District Court or for appellate review. United States v. One Parcel of Real Prop., 73


       2
         The Court emphasizes that this recommendation is not intended to prevent Defendant
from asserting a motion or obtaining relief pursuant to Colo. Rev. Stat. § 7–74–105 at an
appropriate time in this lawsuit.

                                            -9-
F.3d 1057, 1060 (10th Cir. 1996).



      Dated: May 3, 2019




                                    -10-
